Order entered November 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00615-CR

                EX PARTE JAMES MICHAEL DRAUCKER

               On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                   Trial Court Cause No. WR-1-22-0006

                                   ORDER

      Before the Court is appellant’s pro se Motion to Request Discovery received

by this Court on November 14, 2022. Appellant is represented by counsel, and he

is not entitled to hybrid representation. See Ex parte Bohannan, 350 S.W.3d 166,

166 n.1 (Tex. Crim. App. 2011).      Accordingly, appellant’s pro se Motion to

Request Discovery is DENIED without prejudice.




                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE